REQUESTED BY: Dear Senator Maresh:
You have asked if you will need to introduce legislation to enable the Commission on Rural Health Manpower to administer the Nebraska Medical Student Assistance Act as amended by Laws 1979, LB 506. We have concluded that the commission already has that authority.
Under section 71-5612, R.S.Supp., 1978, the commission shall cease to exist three years after September 2, 1977 `except for the duties prescribed by the Nebraska Medical Student Assistance Act.' According to section 71-5614, R.S.Supp., 1978, sections 71-5613 to 71-5645 shall be known and cited as the Nebraska Medical Student Assistance Act. Under section 71-5626, R.S.Supp., 1978:
   "The provisions of sections 71-5609 and 71-5612 to  71-5645 shall be administered by the commission with such assistance from the Department of Health as may be needed."
According to section 71-5617, R.S.Supp., 1978, commission shall mean the Commission on Rural Health Manpower.
Laws 1979, LB 506, amended several sections in the Nebraska Medical Student Assistance Act and repealed others, but it did not amend or repeal any of the sections referred to above. The Legislature is presumed to have had in mind all previous legislation on a subject so that in the construction of a statute or a part thereof courts may consider the pre-existing law. See Ledwith v. Bankers Life InsuranceCompany of Nebraska, 156 Neb. 107, 54 N.W. 409 (1952).
We have concluded that the Commission on Rural Health Manpower has authority to administer the Nebraska Medical Student Assistance Act as amended by Laws 1979, LB 506. Under present laws it may continue to do so beyond three years after September 2, 1977.